EXHIBIT 10.2

 

GUARANTY

 

THIS GUARANTY is made as of December 12, 2005, by each party named on the
signature pages hereto (collectively herein called the “Guarantors”) in favor of
Wachovia Bank, National Association, as the Administrative Agent for the
Lenders, as such term is defined in the Credit Agreement described below (in
such capacity, the “Administrative Agent”).

 

RECITALS:

 

1. Energy Transfer Partners, L.P., a Delaware limited partnership (the
“Borrower”), has entered into that certain Credit Agreement of even date
herewith (herein, as from time to time amended, supplemented or restated, called
the “Credit Agreement”), by and among the Borrower, Wachovia Bank, National
Association, as the Administrative Agent, the LC Issuer and Swingline Lender,
the Co-Syndication Agents, the Co-Documentation Agents, the Senior Managing
Agents, and the Managing Agents named therein and the Lenders from time to time
party thereto, pursuant to which the Lender Parties (as defined below) have
agreed to advance funds and extend credit to the Borrower up to an aggregate
principal amount of $900,000,000, subject to increases as provided therein up to
an aggregate principal amount of $1,000,000,000.

 

2. It is a condition to the Lender Parties’ obligations to advance funds and
extend credit pursuant to the Credit Agreement that the Guarantors shall execute
and deliver to the Administrative Agent a satisfactory guaranty of the
Borrower’s obligations under the Notes and the Credit Agreement.

 

3. Each Guarantor is a direct or indirect subsidiary of the Borrower.

 

4. The Borrower, the Guarantors, and the other direct and indirect subsidiaries
of the Borrower are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.

 

5. The board of directors, members, managers or general partner of each
Guarantor, as applicable, has determined that such Guarantor’s execution,
delivery and performance of this Guaranty may reasonably be expected to benefit
such Guarantor, directly or indirectly, and are in the best interests of such
Guarantor.

 

NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Guarantor from the Lender Parties’ advances of funds and extension
of credit to the Borrower under the Credit Agreement, and of Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of all of
which are hereby acknowledged, and in order to induce the Lender Parties to
advance funds and extend credit under the Credit Agreement, each Guarantor
hereby agrees with the Administrative Agent, for the benefit of each Lender
Party as follows:



--------------------------------------------------------------------------------

AGREEMENTS:

 

Section 1. Definitions. Reference is hereby made to the Credit Agreement for all
purposes. All terms used in this Guaranty that are defined in the Credit
Agreement and not otherwise defined herein shall have the same meanings when
used herein. All references herein to any Obligation Document, Loan Document, or
other document or instrument refer to the same as from time to time amended,
supplemented or restated. As used herein the following terms shall have the
following meanings:

 

“Additional Guarantor” has the meaning given to such term in Section 11.

 

“Administrative Agent” means the Person who, at the time in question, is the
“Administrative Agent” under the Credit Agreement.

 

“Guaranty Supplement” has the meaning given to such term in Section 11.

 

“Lender Parties” means the Administrative Agent, the LC Issuer, the Swingline
Lender and the Lenders.

 

“Lenders” has the meaning given to such term in the Credit Agreement.

 

“Obligations” means collectively all of the indebtedness, obligations, and
undertakings which are guaranteed by each Guarantor and described in subsections
(a) and (b) of Section 2.

 

“Obligation Documents” means this Guaranty, the Notes, the Credit Agreement, the
other Loan Documents, all other documents and instruments under, by reason of
which, or pursuant to which any or all of the Obligations are evidenced,
governed, secured, or otherwise dealt with.

 

“Obligors” means the Borrower, the Guarantors and any other endorsers,
guarantors or obligors, primary or secondary, of any or all of the Obligations.

 

Section 2. Guaranty.

 

(a) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

 

(i) all Obligations, as defined in the Credit Agreement, including all principal
of, all interest on, and all other sums payable in connection therewith; and

 

(ii) all the LC Obligations, including all obligations of the Borrower to make
reimbursements and other payments to the LC Issuer and to the Lenders in respect
of Letters of Credit issued pursuant to the Credit Agreement;

 

(iii) all the Swingline Loans, including all obligations of the Borrower to make
reimbursements and other payments to the Swingline Lender in respect of
Swingline Loans issued pursuant to the Credit Agreement;

 

2



--------------------------------------------------------------------------------

(iv) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

 

(v) any and all other indebtedness, obligations or liabilities which may at any
time be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.

 

Without limiting the generality of the foregoing, each Guarantor’s liability
hereunder shall extend to and include all post-petition interest, expenses, and
other duties and liabilities of the Borrower described above in this subsection
(a), or below in the following subsection (b), which would be owed by the
Borrower but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization, or similar proceeding involving
the Borrower.

 

(b) Each Guarantor hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

 

(c) If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each
Guarantor will, upon demand by the Administrative Agent, pay such Obligation in
full to the Administrative Agent for the benefit of the Lender Party to whom
such Obligation is owed.

 

(d) If either the Borrower or any Guarantor fail to pay any Obligation as
described in the immediately preceding subsections (a), (b), or (c) each
Guarantor will incur the additional obligation to pay to the Administrative
Agent, and each Guarantor will forthwith upon demand by the Administrative Agent
pay to the Administrative Agent, the amount of any and all reasonable expenses,
including fees and disbursements of the Administrative Agent’s counsel and of
any experts or agents retained by the Administrative Agent, which the
Administrative Agent may incur as a result of such failure.

 

(e) As between the Guarantors and each Lender Party, this Guaranty shall be
considered a primary and liquidated liability of each Guarantor.

 

(f) The liability of each Guarantor hereunder shall be limited to the maximum
amount of liability that can be incurred without rendering this Guaranty, as it
relates to such Guarantor, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount.

 

(g) The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

 

3



--------------------------------------------------------------------------------

(h) Each Guarantor shall make all payments hereunder without setoff or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless such Guarantor is compelled by law to make such
deduction or withholding. If any such obligation (other than one arising with
respect to taxes based on or measured by the income or profits of any Lender
Party) is imposed upon such Guarantor with respect to any amount payable by it
hereunder, such Guarantor will pay to the Administrative Agent, on the date on
which such amount is due and payable hereunder, such additional amount in
Dollars as shall be necessary to enable each Lender Party to receive the same
net amount that such Lender Party would have received on such due date had no
such obligation been imposed upon such Guarantor. Each Guarantor will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by such Guarantor hereunder. The obligations of the Guarantors under this
paragraph shall survive the payment in full of the Obligations and termination
of this Guaranty.

 

Section 3. Unconditional Guaranty.

 

(a) No action which the Administrative Agent or any other Lender Party may take
or omit to take in connection with any of the Obligation Documents or any of the
Obligations (or any other indebtedness owing by the Borrower to the
Administrative Agent or any other Lender Party), and no course of dealing of the
Administrative Agent or any other Lender Party with any Obligor or any other
Person, shall release or diminish any Guarantor’s obligations, liabilities,
agreements or duties hereunder, affect this Guaranty in any way, or afford any
Guarantor any recourse against the Administrative Agent or any other Lender
Party, regardless of whether any such action or inaction may increase any risks
to or liabilities of the Administrative Agent or any other Lender Party or any
Obligor. Without limiting the foregoing, each Guarantor hereby expressly agrees
that any Lender Party may, from time to time, without notice to or the consent
of any Guarantor, do any or all of the following:

 

(i) Amend, change or modify, in whole or in part, any one or more of the
Obligation Documents and give or refuse to give any waivers or other indulgences
with respect thereto.

 

(ii) Neglect, delay, fail, or refuse to take or prosecute any action for the
collection or enforcement of any of the Obligations, to foreclose or take or
prosecute any action in connection with any Obligation Document, to bring suit
against any Obligor or any other Person, or to take any other action concerning
the Obligations or the Obligation Documents.

 

(iii) Accelerate, change, rearrange, extend, or renew the time, rate, terms, or
manner for payment or performance of any one or more of the Obligations (whether
for principal, interest, fees, expenses, indemnifications, affirmative or
negative covenants, or otherwise).

 

4



--------------------------------------------------------------------------------

(iv) Compromise or settle any unpaid or unperformed Obligation or any other
obligation or amount due or owing, or claimed to be due or owing, under any one
or more of the Obligation Documents.

 

(v) Discharge, release, substitute or add Obligors.

 

(vi) Apply all monies received from Obligors or others to any one or more of the
Obligations as the Administrative Agent or the other Lender Parties may
determine to be in their best interest, without in any way being required to
apply all or any part of such monies upon any particular Obligations.

 

(b) No action or inaction of any Obligor or any other Person, and no change of
law or circumstances, shall release or diminish any Guarantor’s obligations,
liabilities, agreements, or duties hereunder, affect this Guaranty in any way,
or afford any Guarantor any recourse against any Lender Party. Without limiting
the foregoing, the obligations, liabilities, agreements, and duties of the
Guarantors under this Guaranty shall not be released, diminished, impaired,
reduced, or affected by the occurrence of any or all of the following from time
to time, even if occurring without notice to or without the consent of any
Guarantor:

 

(i) Any voluntary or involuntary liquidation, dissolution, sale of all or
substantially all assets, marshalling of assets or liabilities, receivership,
conservatorship, assignment for the benefit of creditors, insolvency,
bankruptcy, reorganization, arrangement, or composition of any Obligor or any
other proceedings involving any Obligor or any of the assets of any Obligor
under laws for the protection of debtors, or any discharge, impairment,
modification, release, or limitation of the liability of, or stay of actions or
lien enforcement proceedings against, any Obligor, any properties of any
Obligor, or the estate in bankruptcy of any Obligor in the course of or
resulting from any such proceedings.

 

(ii) The failure by the Administrative Agent or any other Lender Party to file
or enforce a claim in any proceeding described in the immediately preceding
subsection (i) or to take any other action in any proceeding to which any
Obligor is a party.

 

(iii) The release by operation of law of any Obligor from any of the Obligations
or any other obligations to the Administrative Agent or any other Lender Party.

 

(iv) The invalidity, deficiency, illegality, or unenforceability of any of the
Obligations or the Obligation Documents, in whole or in part, any bar by any
statute of limitations or other law of recovery on any of the Obligations, or
any defense or excuse for failure to perform on account of force majeure, act of
God, casualty, impossibility, impracticability, or other defense or excuse
whatsoever, other than the defense of payment having been made to the Lender
Parties in accordance with this Guaranty or the Credit Agreement.

 

(v) The failure of any Obligor or any other Person to sign any guaranty or other
instrument or agreement within the contemplation of any Obligor, the
Administrative Agent or any other Lender Party.

 

5



--------------------------------------------------------------------------------

(vi) The fact that the Guarantors may have incurred directly part of the
Obligations or are otherwise primarily liable therefor.

 

(vii) Without limiting any of the foregoing, any fact or event (whether or not
similar to any of the foregoing) which in the absence of this provision would or
might constitute or afford a legal or equitable discharge or release of or
defense to a guarantor or surety other than the actual payment by the Borrower
of the Obligations or the actual payment by the Guarantors under this Guaranty.

 

(c) The Administrative Agent, on behalf of any Lender Party, may invoke the
benefits of this Guaranty before pursuing any remedies against any Obligor or
any other Person. The Administrative Agent, on behalf of any Lender Party, may
maintain an action against any Guarantor on this Guaranty without joining any
other Obligor therein and without bringing a separate action against any other
Obligor.

 

(d) If any payment to any Lender Party by any Obligor is held to constitute a
preference or a voidable transfer under applicable state or federal laws, or if
for any other reason any Lender Party is required to refund such payment to the
payor thereof or to pay the amount thereof to any other Person, such payment to
such Lender Party shall not constitute a release of any Guarantor from any
liability hereunder, and each Guarantor agrees to pay such amount to such Lender
Party on demand and agrees and acknowledges that this Guaranty shall continue to
be effective or shall be reinstated, as the case may be, to the extent of any
such payment or payments. Any transfer by subrogation which is made as
contemplated in Section 6 prior to any such payment or payments shall
(regardless of the terms of such transfer) be automatically voided upon the
making of any such payment or payments, and all rights so transferred shall
thereupon revert to and be vested in the Lender Parties.

 

(e) This is a continuing guaranty and shall apply to and cover all Obligations
and renewals and extensions thereof and substitutions therefor from time to
time.

 

Section 4. Waiver. Each Guarantor hereby waives, with respect to the
Obligations, this Guaranty, and the other Obligation Documents:

 

(a) notice of the incurrence of any Obligation by the Borrower, and notice of
any kind concerning the assets, liabilities, financial condition,
creditworthiness, businesses, prospects, or other affairs of the Borrower (it
being understood and agreed that: (i) each Guarantor shall take full
responsibility for informing itself of such matters, (ii) neither the
Administrative Agent nor any Lender Party shall have any responsibility of any
kind to inform any Guarantor of such matters, and (iii) the Administrative Agent
and the other Lender Parties are hereby authorized to assume that each
Guarantor, by virtue of its relationships with the Borrower which are
independent of this Guaranty, has full and complete knowledge of such matters
whenever any Lender Party extends credit to the Borrower or takes any other
action which may change or increase any Guarantor’s liabilities or losses
hereunder).

 

(b) notice that the Administrative Agent, the other Lender Parties, any Obligor,
or any other Person has taken or omitted to take any action under any Obligation
Document or any other agreement or instrument relating thereto or relating to
any Obligation.

 

6



--------------------------------------------------------------------------------

(c) notice of acceptance of this Guaranty and all rights of each Guarantor under
any statute or law discharging such Guarantor from liability hereunder for
failure to sue on this Guaranty.

 

(d) default, demand, presentment for payment, and notice of default, demand,
dishonor, nonpayment, or nonperformance.

 

(e) notice of intention to accelerate, notice of acceleration, protest, notice
of protest, notice of any exercise of remedies (as described in the following
Section 5 or otherwise), and all other notices of any kind whatsoever.

 

Section 5. Exercise of Remedies. The Administrative Agent, on behalf of any
Lender Party, shall have the right to enforce, from time to time, in any order
and at its sole discretion, any rights, powers and remedies which any Lender
Party may have under the Obligation Documents or otherwise, including judicial
foreclosure, the exercise of rights of power of sale, the taking of a deed or
assignment in lieu of foreclosure, the appointment of a receiver to collect
rents, issues and profits, the exercise of remedies against personal property,
or the enforcement of any assignment of leases, rentals, oil or gas production,
or other properties or rights, whether real or personal, tangible or intangible;
and each Guarantor shall be liable to the Lender Parties hereunder for any
deficiency resulting from the exercise by the Administrative Agent of any such
right or remedy even though any rights which any Guarantor may have against the
Borrower or others may be destroyed or diminished by exercise of any such right
or remedy. No failure on the part of any Lender Party to exercise, and no delay
in exercising, any right hereunder or under any other Obligation Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right preclude any other or further exercise thereof or the exercise of any
other right. The rights, powers and remedies of the Lender Parties provided
herein and in the other Obligation Documents are cumulative and are in addition
to, and not exclusive of, any other rights, powers or remedies provided by law
or in equity. The rights of the Lender Parties hereunder are not conditional or
contingent on any attempt by any Lender Party to exercise any of its rights
under any other Obligation Document against any Obligor or any other Person.

 

Section 6. Limited Subrogation.

 

(a) Until all of the Obligations have been paid and performed in full, no
Guarantor shall have any right to exercise any right of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which it
may now or hereafter have against or to any Obligor in connection with this
Guaranty (including any right of subrogation under any statute or other law),
and each Guarantor hereby waives any rights to enforce any remedy which such
Guarantor may have against the Borrower. If any amount shall be paid to any
Guarantor on account of any such subrogation or other rights or any such other
remedy at any time when all of the Obligations and all other expenses guaranteed
pursuant hereto shall not have been paid in full, such amount shall be held in
trust for the benefit of the Administrative Agent, shall be segregated from the
other funds of such Guarantor and shall forthwith be paid over to the
Administrative Agent to be held by the Administrative Agent as collateral for,
or then or at any time thereafter applied in whole or in part by the
Administrative Agent against, all or any portion of the Obligations, whether
matured or unmatured, in such order as the Administrative Agent shall elect.

 

7



--------------------------------------------------------------------------------

(b) If any Guarantor shall make payment to the Administrative Agent of all or
any portion of the Obligations and if all of the Obligations shall be finally
paid in full, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor (without recourse, representation
or warranty) appropriate documents necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment by such Guarantor; provided that such transfer shall be subject to
Section 3(d) above and that without the consent of the Administrative Agent
(which the Administrative Agent may withhold in its discretion) such Guarantor
shall not have the right to be subrogated to any claim or right against any
Obligor which has become owned by the Administrative Agent or any Lender Party,
whose ownership has otherwise changed in the course of enforcement of the
Obligation Documents, or which the Administrative Agent otherwise has released
or wishes to release from its Obligations.

 

(c) Upon full and final payment of the Obligations, each Guarantor which has
made payments upon the Obligations shall be entitled to contribution from each
other Guarantor hereunder, to the end that all such payments upon the
Obligations shall be shared among all Guarantors in proportion to their
respective Net Worths, provided that the contribution obligations of each
Guarantor shall be limited to the maximum amount that it can pay at such time
without rendering its contribution obligations voidable under applicable law
relating to fraudulent conveyances or fraudulent transfers. As used in this
subsection, the “Net Worth” of each Guarantor means, at any time, the remainder
of (i) the fair value of such Guarantor’s assets (other than such right of
contribution), minus (ii) the fair value of such Guarantor’s liabilities (other
than its liabilities under its guaranty of the Obligations).

 

Section 7. Successors and Assigns. No Guarantor’s rights or obligations
hereunder may be assigned or delegated, but this Guaranty and such obligations
shall pass to and be fully binding upon the successors of each Guarantor, as
well as each Guarantor. This Guaranty shall apply to and inure to the benefit of
each Lender Party and its successors or assigns, subject in all cases to the
provisions of the Credit Agreement regarding assignment, participation, and
transfer. Without limiting the generality of the immediately preceding sentence,
each Lender Party may assign, grant a participation in, or otherwise transfer
any Obligation held by it or any portion thereof, and each Lender Party may
assign or otherwise transfer its rights or any portion thereof under any
Obligation Document, to any other Person, subject in all cases to the provisions
of the Credit Agreement regarding such assignment, participation, or transfer,
and such other Person shall thereupon become entitled to all of the benefits in
respect thereof granted to such Lender Party hereunder unless otherwise
expressly provided by such Lender Party in connection with such assignment or
transfer.

 

Section 8. Subordination and Offset. Each Guarantor hereby subordinates and
makes inferior to the Obligations any and all indebtedness now or at any time
hereafter owed by the Borrower to such Guarantor. Each Guarantor agrees that
after the occurrence of any Default or Event of Default it will neither permit
the Borrower to repay such indebtedness or any part thereof nor accept payment
from the Borrower of such indebtedness or any part thereof without the prior
written consent of each Lender Party. If any Guarantor receives any such payment
without the prior written consent of the Administrative Agent, the amount so
paid shall be held in trust for the benefit of the Lender Parties, shall be
segregated from the other funds of such Guarantor, and shall forthwith be paid
over to the Administrative Agent to be held by the

 

8



--------------------------------------------------------------------------------

Administrative Agent as collateral for, or then or at any time thereafter
applied in whole or in part by the Administrative Agent against, all or any
portions of the Obligations, whether matured or unmatured, in such order as the
Administrative Agent shall elect. Each Guarantor hereby grants to each Lender
Party a right of offset, executable as set forth in the immediately succeeding
sentence, to secure the payment of the Obligations and such Guarantor’s
obligations and liabilities hereunder, which right of offset shall be upon any
and all monies, securities and other property (and the proceeds therefrom) of
such Guarantor now or hereafter held or received by or in transit to any Lender
Party from or for the account of such Guarantor, whether for safekeeping,
custody, pledge, transmission, collection or otherwise, and also upon any and
all deposits (general or special), credits and claims of such Guarantor at any
time existing against any Lender Party. Upon the occurrence of any Event of
Default, each Lender Party is hereby authorized at any time and from time to
time, without notice to any Guarantor, to offset, appropriate and apply any and
all items hereinabove referred to against the Obligations and the Guarantors’
obligations and liabilities hereunder irrespective of whether or not such Lender
Party shall have made any demand under this Guaranty and although such
obligations and liabilities may be contingent or unmatured. Each Lender Party
agrees promptly to notify the applicable Guarantor after any such offset and
application made by such Lender Party, provided that the failure to give such
notice shall not affect the validity of such offset and application. The rights
of each Lender Party under this section are in addition to, and shall not be
limited by, any other rights and remedies (including other rights of offset)
which any Lender Party may have.

 

Section 9. Representations and Warranties. Each Guarantor hereby represents and
warrants to each Lender Party as follows:

 

(a) Recitals 3, 4, and 5 at the beginning of this Guaranty are true and correct
in all respects.

 

(b) Each of the representations and warranties contained in Article V of the
Credit Agreement are true, insofar as they refer to each Guarantor, or to the
assets, operations, conditions, agreements, business or actions of such
Guarantor, as one of the Restricted Persons, or to the Loan Documents to which
such Guarantor is a party.

 

(c) Upon the effectiveness of the Credit Agreement and the other Loan Documents
to which each Guarantor is a party and the consummation of the transactions
contemplated hereby and thereby, (i) each Guarantor will be solvent (as such
term is used in applicable bankruptcy, liquidation, receivership, insolvency or
similar Laws), and the sum of such Guarantor’s absolute and contingent
liabilities, including the Obligations or guarantees thereof, shall not exceed
the fair market value of such Guarantor’s assets (computed taking into account
such Guarantor’s rights of subrogation and contribution described in Section 6),
and (ii) each Guarantor’s capital should be adequate for the businesses in which
such Guarantor is engaged and intends to be engaged. No Guarantor has incurred
(whether hereunder, under the other Loan Documents to which it is a party or
otherwise), nor does any Guarantor intend to incur or believe that it will
incur, debts that will be beyond its ability to pay as such debts mature.

 

Section 10. Covenants. Each Guarantor hereby agrees to observe and comply with
each of the covenants and agreements made in the Credit Agreement, insofar as
they refer to such Guarantor, or the assets, obligations, conditions,
agreements, business, or actions of such

 

9



--------------------------------------------------------------------------------

Guarantor, as one of the Restricted Persons, or to the Loan Documents to which
such Guarantor is a party.

 

Section 11. Amendments; Guaranty Supplements. No amendment of any provision of
this Guaranty shall be effective unless it is in writing and signed by the
Guarantors and the Administrative Agent, and no waiver of any provision of this
Guaranty, and no consent to any departure by any Guarantor therefrom, shall be
effective unless it is in writing and signed by the Administrative Agent, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given and to the extent specified in such
writing. In addition, all such amendments and waivers shall be effective only if
given with the necessary approvals of the Lenders as required in Section 10.01
of the Credit Agreement. Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

 

Section 12. Severability. If any provision of this Guaranty is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Guaranty shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions, the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

 

Section 13. Interpretive Provisions. With reference to this Guaranty:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Guaranty in its entirety and not to any particular provision thereof,
(iv) all references in this Guaranty to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Guaranty in which such references appear, (v) any
reference to any law shall include all statutory and regulatory provisions
consolidating,

 

10



--------------------------------------------------------------------------------

amending replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein are included for convenience of reference only and
shall not affect the interpretation of this Guaranty.

 

Section 14. Term. This Guaranty shall be irrevocable until all of the
Obligations have been completely and finally paid and performed, no Lender Party
has any obligation to make any loans or other advances or to extend credit to
the Borrower, and all obligations and undertakings of the Borrower under, by
reason of, or pursuant to the Obligation Documents have been completely
performed, and this Guaranty is thereafter subject to reinstatement as provided
in Section 3(d). All extensions of credit and financial accommodations
heretofore or hereafter made by the Administrative Agent and the other Lender
Parties to the Borrower shall be conclusively presumed to have been made in
acceptance hereof and in reliance hereon. Notwithstanding the foregoing, the
Administrative Agent may from time to time release one or more Guarantors from
its obligations under this Guaranty as permitted in Section 9.10 of the Credit
Agreement.

 

Section 15. Notices. All notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier addressed (a) to
the Administrative Agent at the address listed in the Credit Agreement and
(b) to Guarantor at the address listed on Guarantor’s signature page hereto or
to such other address or to the attention of such other individual as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient).

 

Section 16. Limitation on Interest. The Lender Parties and the Guarantors intend
to contract in strict compliance with applicable usury law from time to time in
effect, and the provisions of the Credit Agreement limiting the interest for
which any Guarantor is obligated are expressly incorporated herein by reference.

 

Section 17. Loan Document. This Guaranty is a Loan Document, as defined in the
Credit Agreement, and is subject to the provisions of the Credit Agreement
governing Loan Documents. Each Guarantor hereby approves the Credit Agreement
and the other Loan Documents and hereby ratifies and confirms any provisions
thereof which relate to such Guarantor.

 

11



--------------------------------------------------------------------------------

Section 18. Counterparts; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty by telecopy shall be effective as delivery of a
manually executed counterpart of this Guaranty.

 

Section 19. Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. Each Guarantor shall pay all reasonable out-of-pocket
expenses incurred by the Administrative Agent, any Lender or the LC Issuer
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the LC Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the LC Issuer, in connection with the enforcement or protection of its
rights in connection with this Guaranty, including its rights under this
Section, including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Obligations.

 

(b) Indemnification. Each Guarantor shall indemnify the Administrative Agent
(and any sub-agent thereof), each Lender and the LC Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Guarantor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Guaranty, any other Loan Document or any agreement
or instrument contemplated hereby or thereby, the performance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Liability under Environmental Law related in any way to the Borrower or
any of its Subsidiaries, (iv) any civil penalty or fine assessed by the U. S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Administrative Agent, the LC
Issuer or any Lender as a result of the funding of Loans, the issuance of
Letters of Credit, or the acceptance of payments under the Loan Documents, or
(v) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, any Guarantor, or
any other Restricted Person, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower, any Guarantor, or any other Restricted Person against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or

 

12



--------------------------------------------------------------------------------

under any other Loan Document, if the Borrower, such Guarantor, or such
Restricted Person has obtained a final and nonappealable judgment in its favor
on such claim as determined by a court of competent jurisdiction.

 

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, each Guarantor shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Guaranty or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(d) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(e) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the Credit Agreement and/or this Guaranty, and the
repayment, satisfaction or discharge of all the other Obligations.

 

Section 20. GOVERNING LAW; JURISDICTION; ETC.

 

(a) GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION

 

13



--------------------------------------------------------------------------------

OR PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST ANY
GUARANTOR OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE UNDERSIGNED
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15. NOTHING IN THIS
GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY APPLICABLE LAW.

 

Section 21. WAIVER OF JURY TRIAL. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY THEORY).
EACH GUARANTOR HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 22. FINAL AGREEMENT. THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has executed and delivered this Guaranty as
of the date first written above.

 

LA GRANGE ACQUISITION, L.P.

By:

 

LA GP, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ETC GAS COMPANY, LTD.

By:

 

LG PL, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ETC TEXAS PIPELINE, LTD.

By:

 

LG PL, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ETC MARKETING, LTD.

By:

 

LGM, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ETC OASIS, L.P.

By:

 

ETC OASIS GP, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

WHISKEY BAY GAS COMPANY, LTD.

By:

 

FIVE DAWACO, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

WHISKEY BAY GATHERING COMPANY, LTD.

By:

 

FIVE DAWACO, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

CHALKLEY TRANSMISSION COMPANY, LTD.

By:

 

FIVE DAWACO, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

TEXAS ENERGY TRANSFER COMPANY, LTD.

By:

 

TETC, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ET COMPANY I, LTD.

By:

 

FIVE DAWACO, LLC, its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

OASIS PIPE LINE COMPANY

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

OASIS PIPE LINE FINANCE COMPANY

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

OASIS PARTNER COMPANY

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

OASIS PIPE LINE MANAGEMENT COMPANY

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

OASIS PIPE LINE COMPANY TEXAS L.P.

By:

  OASIS PIPE LINE MANAGEMENT COMPANY, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

LG PL, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

LGM, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

ETC OASIS GP, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

FIVE DAWACO, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

TETC, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

ETC TEXAS PROCESSING, LTD.

By:

  LG PL, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

ENERGY TRANSFER FUEL, LP

By:

 

ENERGY TRANSFER FUEL GP, LLC,

its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

ENERGY TRANSFER FUEL, GP, LLC

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

ETC KATY PIPELINE, LTD.

By:

  LG PL, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

OASIS PIPELINE, LP

By:

 

ETC OASIS GP, LLC,

its general partner

   

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL HOLDINGS GP, L.L.C.,

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

HP HOUSTON HOLDINGS, L.P.,

By:

  HPL Holdings GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL CONSOLIDATION LP,

By:

  HPL Holdings GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL STORAGE GP LLC,

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

HPL GP, LLC,

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

HPL ASSET HOLDINGS LP,

By:

  HPL Holdings GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL LEASECO LP,

By:

  HPL Holdings GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

HOUSTON PIPELINE COMPANY LP,

By:

  HPL GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL RESOURCES COMPANY LP,

By:

  HPL GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL GAS MARKETING LP,

By:

  HPL GP, LLC, its general partner    

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

       

H. Michael Krimbill

       

Chief Financial Officer

HPL HOUSTON PIPE LINE COMPANY, LLC,

By:

 

/s/ H. Michael Krimbill

--------------------------------------------------------------------------------

   

H. Michael Krimbill

   

Chief Financial Officer

 

Address of the Guarantors:

 

8801 South Yale Avenue, Suite 310

Tulsa, Oklahoma 74137

Attention: John Daigh

 

Telephone: (918) 492-7272

Fax: (918) 493-7290

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

AGREED TO as of the date

First written above:

 

WACHOVIA BANK,

NATIONAL ASSOCIATION,

as the Administrative Agent

 

By:

 

/s/ Henry R. Biedrzycki

--------------------------------------------------------------------------------

Name:

  Henry R. Biedrzycki

Title:

  Director

 

Signature Page to Subsidiary Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF GUARANTY SUPPLEMENT

 

                    , 20    

 

Wachovia Bank, National Association, as the Administrative Agent

301 South College Street

Sixth Floor

Charlotte, North Carolina 28288

 

  Re: Credit Agreement, dated as of December 12, 2005 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Energy Transfer Partners, L.P., a Delaware limited
partnership (the “Borrower”), Wachovia Bank, National Association, as the
Administrative Agent, the LC Issuer and Swingline Lender, the Co-Syndication
Agents, the Co-Documentation Agents, the Senior Managing Agents, and the
Managing Agents named therein and the Lenders from time to time party thereto

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement and to that certain Guaranty of even
date therewith, executed by La Grange Acquisition, L.P., a Texas limited
partnership, ETC Gas Company, Ltd., a Texas limited partnership, ETC Texas
Pipeline, Ltd., a Texas limited partnership, ETC Katy Pipeline, Ltd., a Texas
limited partnership, ETC Marketing, Ltd., a Texas limited partnership, ETC
Oasis, L.P., a Delaware limited partnership, Whiskey Bay Gas Company, Ltd., a
Texas limited partnership, Whiskey Bay Gathering Company, Ltd., a Texas limited
partnership, Chalkley Transmission Company, Ltd., a Texas limited partnership,
Texas Energy Transfer Company, Ltd., a Texas limited partnership, ET Company I,
Ltd., a Texas limited partnership, Energy Transfer Fuel, LP, a Delaware limited
partnership, Oasis Pipeline, LP, a Texas limited partnership, Oasis Pipe Line
Company Texas L.P., a Texas limited partnership, ETC Texas Processing, Ltd., a
Texas limited partnership, Oasis Pipe Line Company, a Delaware corporation,
Oasis Pipe Line Finance Company, a Delaware corporation, Oasis Partner Company,
a Delaware corporation, Oasis Pipe Line Management Company, a Delaware
corporation, LG PL, LLC, a Texas limited liability company, LGM, LLC, a Texas
limited liability company, ETC Oasis GP, LLC, a Texas limited liability company,
Five Dawaco, LLC, a Texas limited liability company, TETC, LLC, a Texas limited
liability company, and Energy Transfer Fuel GP, LLC, a Delaware limited
liability company, HPL Holdings GP, L.L.C., a Delaware limited liability
company, HP Houston Holdings, L.P., a Delaware limited partnership, HPL
Consolidation LP, a Delaware limited partnership, HPL Storage GP LLC, a Delaware
limited liability company, HPL GP, LLC, a Delaware limited liability company,
HPL Asset Holdings LP, a Delaware limited partnership, HPL Leaseco LP, a
Delaware limited partnership, Houston Pipeline Company LP, a Delaware limited
partnership, HPL Resources Company LP, a Delaware limited partnership, HPL Gas
Marketing LP, a Delaware limited partnership and HPL Houston Pipe Line Company,
LLC, a Delaware limited liability company in favor of the Administrative Agent,
for the benefit of the Lenders (as heretofore amended, supplemented,



--------------------------------------------------------------------------------

modified or restated, the “Original Guaranty”; such Original Guaranty, as in
effect on the date hereof and as it may hereafter be amended, supplemented or
otherwise modified from time to time, together with this Guaranty Supplement,
being the “Guaranty”). The capitalized terms defined in the Guaranty or in the
Credit Agreement and not otherwise defined herein are used herein as therein
defined.

 

Section 1. Guaranty.

 

(a) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete, and full payment when due,
and no matter how the same shall become due, of:

 

(i) all Obligations, as defined in the Credit Agreement, including all principal
of, all interest on, and all other sums payable in connection therewith; and

 

(ii) all the LC Obligations, including all obligations of the Borrower to make
reimbursements and other payments to the LC Issuer and to the Lenders in respect
of Letters of Credit issued pursuant to the Credit Agreement;

 

(iii) all the Swingline Loans, including all obligations of the Borrower to make
reimbursements and other payments to the Swingline Lender in respect of
Swingline Loans issued pursuant to the Credit Agreement;

 

(iv) all other sums payable under the other Loan Documents, whether for
principal, interest, fees or otherwise; and

 

(v) any and all other indebtedness, obligations or liabilities which may at any
time be owed to any Lender Party, whether incurred heretofore or hereafter or
concurrently herewith, under or pursuant to any of the Loan Documents, and
including interest, reasonable attorneys’ fees and collection costs as may be
provided by law or in any instrument or agreement evidencing any such
indebtedness or liability.

 

Without limiting the generality of the foregoing, the liability hereunder of
each of the undersigned shall extend to and include all post-petition interest,
expenses, and other duties and liabilities of the Borrower described above in
this subsection (a), or below in the following subsection (b), which would be
owed by the Borrower but for the fact that they are unenforceable or not
allowable due to the existence of a bankruptcy, reorganization, or similar
proceeding involving the Borrower.

 

(b) The undersigned hereby irrevocably, absolutely, and unconditionally
guarantees to each Lender Party the prompt, complete and full payment, when due,
and no matter how the same shall become due, of all obligations and undertakings
of the Borrower to such Lender Party under, by reason of, or pursuant to any of
the Obligation Documents.

 

(c) If the Borrower shall for any reason fail to pay any Obligation, as and when
such Obligation shall become due and payable, whether at its stated maturity, as
a result of the exercise of any power to accelerate, or otherwise, each of the
undersigned will, upon demand by

 

2



--------------------------------------------------------------------------------

the Administrative Agent, pay such Obligation in full to the Administrative
Agent for the benefit of the Lender Party to whom such Obligation is owed.

 

(d) If either the Borrower or any of the undersigned fail to pay any Obligation
as described in the immediately preceding subsections (a), (b), or (c), each of
the undersigned will incur the additional obligation to pay to the
Administrative Agent, and each of the undersigned will forthwith upon demand by
the Administrative Agent pay to the Administrative Agent, the amount of any and
all reasonable expenses, including fees and disbursements of the Administrative
Agent’s counsel and of any experts or agents retained by the Administrative
Agent, which the Administrative Agent may incur as a result of such failure.

 

(e) As between the undersigned and each Lender Party, this Guaranty shall be
considered a primary and liquidated liability of each Guarantor.

 

(f) The liability of each of the undersigned hereunder shall be limited to the
maximum amount of liability that can be incurred without rendering this
Guaranty, as it relates to such Person, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater amount.

 

(g) The books and records of the Lender Parties showing the amount of any of the
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon the Guarantors and conclusive for the purpose of
establishing the amount of the Obligations.

 

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor by all of the terms and
conditions of the Guaranty to the same extent as each of the other Guarantors
thereunder. The undersigned further agrees, as of the date first above written,
that each reference in the Guaranty to an “Additional Guarantor” or a
“Guarantor” shall also mean and be a reference to the undersigned, and each
reference in any other Loan Document to a “Guarantor” shall also mean and be a
reference to the undersigned.

 

Section 3. Counterparts; Effectiveness. This Guaranty Supplement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Guaranty Supplement by telecopy shall be effective as
delivery of a manually executed counterpart of this Guaranty Supplement.

 

Section 4. GOVERNING LAW; SUBMISSION TO JURISDICTION.

 

(a) GOVERNING LAW. THIS GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED

 

3



--------------------------------------------------------------------------------

STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE UNDERSIGNED IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
UNDERSIGNED AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS GUARANTY SUPPLEMENT OR
IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT,
ANY LENDER OR THE LC ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY OF
THE UNDERSIGNED OR ANY OF THEIR PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. EACH OF THE UNDERSIGNED IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
UNDERSIGNED HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THE
GUARANTY. NOTHING IN THIS GUARANTY SUPPLEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

Section 5. WAIVER OF JURY TRIAL. EACH OF THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY SUPPLEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY THEORY). EACH OF THE UNDERSIGNED HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY

 

4



--------------------------------------------------------------------------------

SUPPLEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 6. FINAL AGREEMENT. THIS GUARANTY SUPPLEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES HERETO.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty
Supplement as of the date first written above.

 

Very truly yours,

[NAME OF ADDITIONAL GUARANTOR]

By:

   

Name:

   

Title:.

   

 

Signature Page to Guaranty Supplement